Citation Nr: 0803008	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In February 2003, the veteran filed his claim for service 
connection for vision loss.  The RO in the January 2004 
rating decision adjudicated only the issue of service 
connection for refractive error.  The claims folder includes 
VA medical records which contain diagnoses of bilateral 
cataracts.  The issue of vision loss due to cataracts has not 
been adjudicated.  The issue of service connection for 
cataracts is referred to the RO for appropriate action.  

The issue of service connection for bilateral hearing loss is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Excluding the presence of cataracts, the veteran's only eye 
impairment is refractive error, presbyopia.  




CONCLUSION OF LAW

Vision loss due to refractive error, including presbyopia, is 
precluded by the regulations.  38 C.F.R. § 3.303(c)(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in March, November and July 2003, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As service connection for refractive error is prohibited by 
regulation, there is no duty to lend any further assistance 
to the veteran.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Relevant Regulations.  Congenital or developmental defects 
including, refractive error of the eye, as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  

Factual Background and Analysis.  The only service record in 
the claims folder is the veteran's service separation 
examination.  The November 1945 separation examination 
reveals the veteran's visual acuity was measured as being 
20/30 in both eyes.  A May 1986 VA examination includes 
diagnosis of refractive error, presbyopia.  

Refractive errors are due to anomalies in the shape and 
confirmation of the eye structures, generally of congenital 
or developmental origin.  Defects of form and structure of 
the eye of developmental origin, such as regular astigmatism, 
myopia (other than malignant or pernicious), hyperopia and 
presbyopia, will not in themselves be regarded as 
disabilities and may not be service connected on the basis of 
incurrence or natural progress in service.  The fact that the 
veteran was supplied with glasses for corrective refractive 
error, from any of the eye defects named here, will not in 
itself be considered indicative of aggravation by service, 
entitling compensation.  Actual pathology, other than 
refractive error, is required to support impairment of visual 
acuity.  See Veterans Benefits Manual, M21-1 Part VI, para. 
7.09(rescinded).  

The regulations prohibit service connection for refractive 
error.  38 C.F.R. § 3.303(c)(2007).  As service connection 
for refractive errors including presbyopia are prohibited by 
law, service connection for refractive error diagnosed as 
presbyopia is not warranted.  

In reaching this decision, it is noted more recent records 
show vision problems secondary to cataracts.  As indicated in 
the Introduction, however, the claim for service connection 
for cataracts is referred to the RO for appropriate action.  


ORDER

Service connection for refractive error, presbyopia is 
denied.  


REMAND

The veteran testified at a hearing before a Decision Review 
Officer at the RO in June 2005 that he sustained injury to 
his ears in service when a grenade exploded beside him.  (T-
2).  Current VA outpatient treatment records include 
diagnoses of profound hearing loss in the right ear and 
severe to profound hearing loss in the left ear.  VA records 
document the veteran has been issued hearing aids.  The only 
service medical record is the November 1945 separation 
examination which noted the veteran's hearing was 15/15, 
bilaterally.  

The veteran's service personnel records indicate the veteran 
served in the European Theater from October 1944 to November 
1945.  His occupational specialty was rifleman.  

The VA examinations in the claims folder were either 
conducted in conjunction with the veteran's claim for Aid and 
Attendance based on his non-service connected pension or are 
part of his outpatient treatment records.  They do not 
include any opinion as to any relationship between the 
current hearing loss and service.  Such an opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audio examination to obtain an opinion as 
to whether it is at least as likely as 
not (50 percent probability) the 
veteran's currently diagnosed hearing 
loss is related to his World War II 
service as a rifleman.  

2.  Consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), after providing 
notice regarding establishing a 
disability rating and/or effective date 
for bilateral hearing loss were service 
connection to be established, the 
veteran's claim for service connection 
for hearing loss should be re-
adjudicated.  If the benefit sought on 
appeal remains denied the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


